Exhibit 10.7

Execution Copy

SIXTH AMENDMENT TO AMENDED AND

RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

This SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT, dated as of April 26, 2012 (this “Amendment”), is by and among
(a) EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana corporation,
(b) EMMIS OPERATING COMPANY (the “Borrower”), an Indiana corporation and
(c) certain Lenders and is acknowledged by BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”) for itself and the other
Lenders party to that certain Amended and Restated Revolving Credit and Term
Loan Agreement, dated November 2, 2006, as amended by (i) that certain First
Amendment and Consent to Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of March 3, 2009, by and among the Borrower, the Parent, the
lending institutions party thereto (the “Lenders”), the Administrative Agent,
Deutsche Bank Trust Company Americas, as syndication agent, General Electric
Capital Corporation, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch and SunTrust Bank, as co-documentation
agents; (ii) that certain Second Amendment to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of August 19, 2009, among the Borrower,
the Parent, the Lenders and the Administrative Agent; (iii) that certain Third
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of March 29, 2011, among the Borrower, the Parent and the Required
Lenders and, subject to the qualifications set forth therein, acknowledged by
the Administrative Agent; (iv) that certain Fourth Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of November 10,
2011, among the Borrower, the Parent and the Required Lenders and, subject to
the qualifications set forth therein, acknowledged by the Administrative Agent;
and (v) that certain Fifth Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of March 20, 2012, among the Borrower, the
Parent, the Required Lenders and, subject to the qualifications set forth
therein, acknowledged by the Administrative Agent (as so amended, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower and the Parent desire to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Amendment;
and

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent and the Lenders hereby agree as follows:

§1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

A. The following new definitions are hereby added to §1.1 of the Credit
Agreement in appropriate alphabetical order:

Sixth Amendment Effective Date. The date on which the Sixth Amendment to Amended
and Restated Revolving Credit and Term Loan Agreement becomes effective in
accordance with its terms.



--------------------------------------------------------------------------------

WRKS Asset Sale. The sale of the Purchased Assets (as defined in the Asset
Purchase Agreement) pursuant to the Asset Purchase Agreement, dated as of
April 5, 2012 by and among Emmis Radio, LLC, Emmis Radio License Corporation of
New York and YMF Media LLC, as in effect on the Sixth Amendment Effective Date
or as may be amended, waived, modified or supplemented, in each case in a form
as may be reasonably acceptable to the Required Lenders.

WRKS Contribution. The contribution of the Contributed Property (as defined in
the WRKS Contribution Agreement) related to WRKS-FM, a New York radio station
owned by Emmis Radio License Corporation of New York, to WRKS Financing
Subsidiary on the WRKS Funding Date pursuant to and in accordance with the terms
of the WRKS Contribution Agreement.

WRKS Contribution Agreement. The Contribution Agreement, between the WRKS
Financing Subsidiary and Emmis Radio License Corporation of New York, to be
dated on or before the WRKS Funding Date, providing for a contribution of the
Contributed Property (as defined therein) on the WRKS Funding Date and
substantially in the form of Exhibit A or in such other form as may be
reasonably acceptable to the Required Lenders as of the date on which such
Required Lenders provide written confirmation thereof.

WRKS Documents. See §10.23.

WRKS Entities. Collectively, WRKS Financing Subsidiary and WRKS License
Subsidiary.

WRKS Financing. The financing by the WRKS Entities (i) in accordance with the
terms and conditions set forth in the WRKS Financing Documents and
(ii) resulting in Net Cash Debt Issuance Proceeds distributed to the Borrower of
at least $78,000,000.

WRKS Financing Documents. Collectively, the definitive financing documentation
executed by the WRKS Entities with the provider(s) of the WRKS Financing,
including without limitation the WRKS Note and the WRKS Participation Agreement,
and in the case of any WRKS Financing Document, other than the WRKS Note, the
WRKS Participation Agreement, the WRKS Contribution Agreement, the WRKS License
Contribution Agreement, the WRKS LMA Agreement and the WRKS Management
Agreement, in such form as may be reasonably acceptable to the Required Lenders
as of the date on which such Required Lenders provided written confirmation
thereof.

WRKS Financing Subsidiary. Emmis New York Radio LLC, a Delaware limited
liability company.

WRKS Funding Date. The date of the disbursement of funds under the WRKS
Financing in accordance with the terms of the WRKS Financing Documents.

 

-2-



--------------------------------------------------------------------------------

WRKS License Contribution. The contribution by WRKS Financing Subsidiary of the
license issued by the Federal Communications Commission for authority to own and
operate WRKS-FM on the WRKS Funding Date pursuant to and in accordance with the
terms of the WRKS License Contribution Agreement.

WRKS License Contribution Agreement. The Contribution Agreement, between WRKS
License Subsidiary and WRKS Financing Subsidiary, to be dated on or before the
WRKS Funding Date, providing for a contribution of Contributed Property (as
defined therein) on the WRKS Funding Date and substantially in the form of
Exhibit B or in such other form as may be reasonably acceptable to the Required
Lenders as of the date on which such Required Lenders provide written
confirmation thereof.

WRKS License Subsidiary. Emmis New York Radio License LLC, a Delaware limited
liability company.

WRKS LMA Agreement. The LMA Agreement between Emmis Radio License Corporation of
New York and New York AM Radio, LLC, dated as of April 26, 2012 to be assigned
to the WRKS License Subsidiary on the WRKS Funding Date, substantially in the
form of Exhibit C or in such other form as may be reasonably acceptable to the
Required Lenders as of the date on which such Required Lenders provide written
confirmation thereof.

WRKS Management Agreement. The Management Agreement to be executed by and among
the Borrower, Emmis Radio License Corporation of New York, the WRKS License
Subsidiary and the WRKS Financing Subsidiary, substantially in the form of
Exhibit D or in such other form as may be reasonably acceptable to the Required
Lenders as of the date on which such Required Lenders provide written
confirmation thereof.

WRKS Note. The Note to be executed by the WRKS Entities in connection with the
WRKS Financing, dated as of the WRKS Funding Date, substantially in the form of
Exhibit E or in such other form as may be reasonably acceptable to the Required
Lenders as of the date on which such Required Lenders provide written
confirmation thereof.

WRKS Participation Agreement. The Participation Agreement to be executed by the
WRKS Entities in connection with the WRKS Financing, substantially in the form
of Exhibit F or in such other form as may be reasonably acceptable to the
Required Lenders as of the date on which such Required Lenders provide written
confirmation thereof.”

 

-3-



--------------------------------------------------------------------------------

B. The definition of “Excluded Subsidiaries” contained in §1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Excluded Subsidiaries. Collectively, (a) each subsidiary of Emmis International
Broadcasting Corporation which is not organized under the laws of the United
States or any state or political subdivision of the United States unless
included at the election of the Borrower upon prior written notice to the
Administrative Agent, (b) Ciudad, LLC, an Indiana limited liability company,
(c) the Austin Partnership and RAM, in each case, until such subsidiary becomes
wholly-owned by the Borrower and upon prior written notice to the Administrative
Agent and (d) solely for the purposes of §§ 7.2, 9.13, 9.15, 10.1, 10.2.1, 10.11
and 10.17, Article 11 and the definition “Suspension Period Excess Cash” (in
each case from the WRKS Funding Date (or, in the case of Section 7.2, with
respect to the Capital Stock of the WRKS License Subsidiary only, the Sixth
Amendment Effective Date) until the date the WRKS Financing has been paid in
full), the WRKS Entities. Notwithstanding the foregoing, no Person may be an
Excluded Subsidiary hereunder if (i) it is a “guarantor” under any indenture or
other document or instrument governing Subordinated Debt or has otherwise
guaranteed or given assurances of payment or performance under or in respect of
any Indebtedness (including Subordinated Debt) of the Parent, the Borrower or
any of the Subsidiaries or (ii) it is a License Subsidiary formed or organized,
as applicable, under the laws of the United States, other than the WRKS License
Subsidiary.”

C. Clause (a) of the definition of “Consolidated EBITDA” contained in §1.1 of
the Credit Agreement is hereby amended by replacing the “$5,000,000” at the end
of clause (vi) thereof with “$8,000,000”.

D. Clause (x) of the definition of “HoldCo Corporate Overhead Expenses” (which
for avoidance of doubt does not include the proviso appearing immediately
following clause (x)) contained in §1.1 of the Credit Agreement is hereby
amended and restated as follows:

“(x) out-of-pocket costs and expenses incurred to unrelated third parties (a) in
connection with the Note Purchase Agreement in an aggregate amount not to exceed
$250,000 in connection with the execution of the Note Purchase Agreement, (b) on
or before the Fifth Amendment Effective Date, in connection with the Fifth
Amendment and certain proposed amendments in connection with certain proposed
transactions and the continuing administration and compliance with the Note
Purchase Agreement in connection therewith, not to exceed $55,000, (c) on or
before the Sixth Amendment Effective Date, $20,000 in connection with the
execution of an amendment to the Note Purchase Agreement to facilitate the WRKS
Contribution, the WRKS License Contribution and the WRKS Financing and (d) an
aggregate amount not to exceed $75,000 thereafter for any other such costs and
expenses incurred after execution of the Note Purchase Agreement.”

E. Clause (a) of §4.4 of the Credit Agreement is hereby amended by (i) removing
the “, and” at the end of sub-clause (i) and replacing it with “,”,
(ii) replacing the period at the end of sub-clause (ii) with “, and” and
(iii) adding a new sub-clause (iii) to read as follows:

“(iii) the Net Cash Debt Issuance Proceeds from the WRKS Financing, net of, to
the extent not deducted in determining the Net Cash Debt Issuance Proceeds, any
reserves established pursuant to the WRKS Financing Documents in an aggregate
amount not to exceed $1,500,000.”

 

-4-



--------------------------------------------------------------------------------

F. The first sentence of §4.6 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“All payments made pursuant to §§4.1 through 4.5 shall be accompanied by the
payment of accrued interest on the principal repaid and, as applicable, any
breakage costs incurred by the Lenders in connection therewith in accordance
with §6.10 and shall be applied: first, (a) solely with respect to payments made
in accordance with §4.4(a)(iii), toward repayment of the then outstanding
Revolving Credit Loans in an amount equal to the lesser of (x) $20,000,000 and
(y) the then outstanding amount of Revolving Credit, provided that (i) the
Borrower shall permanently reduce the Total Revolving Credit Commitment in an
aggregate amount of at least $10,000,000 substantially contemporaneously with
the prepayment of Revolving Credit Loans pursuant to this clause (a) and (ii) if
the amount of outstanding Revolving Credit Loans on the date of prepayment is
less than $20,000,000, the Borrower shall retain such difference and it shall
not be applied to the repayment of the Tranche B Term Loans as described in
clause (b) and (b) then to repay the Tranche B Term Loan with payments applied
ratably against the remaining scheduled installments thereon and with respect to
payments made and otherwise, to repay the Tranche B Term Loan with payments
applied ratably against the remaining scheduled installments thereon; and
second, if there are no outstanding amounts owing in respect of the Tranche B
Term Loan, then to reduce the outstanding amount of the Revolving Credit Loans
and to permanently reduce the Total Revolving Credit Commitment by a like
amount.”

G. §10.2.2 of the Credit Agreement is hereby amended by adding a new sentence at
the end of the paragraph which shall read as follows:

“With respect to the WRKS Entities only, the terms of this §10.2.2 shall not
apply to the WRKS Financing Documents.”

H. §10.3 of the Credit Agreement is hereby amended by (i) removing the “; and”
at the end of clause (i) thereof and replacing it with a “;”, (ii) replacing the
period at the end of clause (j)(v) thereof with “; and” and (iii) adding a new
clause (k) thereof which shall read as follows:

“(k) Investments (i) in the Capital Stock of the WRKS Entities that are received
as consideration for the WRKS Contribution and the WRKS License Contribution and
(ii) in the WRKS Entities in an amount not to exceed $500,000 per calendar year
thereafter.”

 

-5-



--------------------------------------------------------------------------------

I. §10.5.2 of the Credit Agreement is hereby amended by (i) removing the “, and”
at the end of clause (e) thereof, (ii) replacing the period at the end of clause
(g) thereof with “,” and (iii) adding new clauses (h) and (i) thereof to read as
follows:

“(h) provided that no assets are contributed to the WRKS Entities prior to the
WRKS Funding Date, the WRKS Contribution and the WRKS License Contribution, and

(i) the WRKS Asset Sale.”

J. §10.5.2 of the Credit Agreement is further amended by adding a new sentence
at the end of the final paragraph thereof which shall read as follows:

“The Required Lenders hereby acknowledge that the Borrower will instruct the
Administrative Agent to release its Lien on the assets sold pursuant to the WRKS
Asset Sale and those contributed pursuant to the WRKS Contribution on the WRKS
Funding Date in accordance with the provisions of §7.3 and §18.13 hereof and §24
of the Security Agreement.”

K. §10.6 of the Credit Agreement is hereby amended by adding a new clause
(c) which shall read as follows:

“(c) With respect to the WRKS Entities only, the terms of this §10.6 shall not
apply to the WRKS LMA Agreement.”

L. §10.11 of the Credit Agreement is hereby amended by (i) removing the “, and”
at the end of clause (iii) of the first proviso thereof and replacing it with
“,”, (ii) replacing the period at the end of clause (iv) thereof with “, and”
and (iii) adding a new clause (v) to the end of the first proviso to read as
follows:

“(v) services being provided to the WRKS Entities by Borrower pursuant to the
terms of the WRKS Management Agreement.”

M. §10.12 of the Credit Agreement is hereby amended by adding a new sentence to
the end thereof which shall read as follows:

“Notwithstanding anything to the contrary, nothing in this §10.12 shall be
construed to prohibit any actions of the Borrower or the WRKS Entities pursuant
to the terms of the WRKS Management Agreement.”

N. §10.17 of the Credit Agreement is hereby amended by adding a new sentence at
the end of the paragraph which shall read as follows:

“With respect to the WRKS Entities only, the terms of this §10.17 shall not
apply to the WRKS Financing Documents.”

 

-6-



--------------------------------------------------------------------------------

O. A new §10.22 of the Credit Agreement is hereby added as follows:

“10.22 Conduct of Business of WRKS Entities. (a) The Parent and the Borrower
shall maintain WRKS Financing Subsidiary at all times as a direct or indirect
wholly-owned subsidiary of the Borrower. Except as approved by the Required
Lenders in writing, the Parent and the Borrower shall cause WRKS Financing
Subsidiary not to engage in any services, activities, trade or business other
than to conduct the business of owning WRKS-FM and activities reasonably related
thereto, performing its obligations and enforcing its rights under each of the
WRKS Documents and holding Capital Stock of WRKS License Subsidiary. The Parent
and the Borrower shall cause WRKS Financing Subsidiary (i) to maintain WRKS
License Subsidiary at all times as a direct wholly-owned subsidiary of WRKS
Financing Subsidiary and (ii) to have no subsidiary other than WRKS License
Subsidiary.

(b) Other than as specifically set forth herein or as provided in the WRKS
Documents or as approved by the Required Lenders in writing, the Borrower will
not permit the WRKS Entities to:

(i) create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness, other than (A) Indebtedness
incurred to the Borrower under the WRKS Management Agreement; (B) the WRKS
Financing; and (C) de minimis unsecured Indebtedness in the ordinary course of
business;

(ii) (A) create or incur or suffer to be created or incurred or to exist any
Lien upon any of its property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (B) transfer any of
such property or assets or the income or profits therefrom outside the ordinary
course of business for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (C) acquire, or agree to have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, devise or arrangement; (D) suffer to exist any
Indebtedness or claim against it that if unpaid might by law or upon bankruptcy
or insolvency, or otherwise, be given any priority whatsoever over its general
creditors (other than in respect of de minimis amounts); or (E) sell, assign,
pledge or otherwise transfer any “receivables” as defined in clause (g) of the
definition of the term “Indebtedness”, with or without recourse, other than
(x) Liens required by the WRKS Financing Documents and (y) Liens in de minimis
amounts in the ordinary course of business;

(iii) make or permit to exist or to remain outstanding any Investment other than
in the WRKS License Subsidiary; and

(iv) make any Restricted Payments to any Person other than the Borrower or a
wholly-owned Subsidiary.”

 

-7-



--------------------------------------------------------------------------------

P. A new §10.23 of the Credit Agreement is hereby added as follows:

“10.23. Modifications to the WRKS Documents. Notwithstanding anything to the
contrary contained in the WRKS Financing Documents, the WRKS Contribution
Agreement, the WRKS License Contribution Agreement, the WRKS Management
Agreement, the WRKS LMA Agreement, and/or any other document entered into in
connection therewith (collectively, the “WRKS Documents”), the Parent and the
Borrower will not, and will not permit any of their respective Subsidiaries,
without the prior written approval of the Required Lenders, to (a) change,
waive, extend or amend any term of the WRKS Documents if such change or
amendment would result in a default under this Agreement, increase the
obligations of the Parent, the Borrower or any of their Subsidiaries (including
the WRKS Entities) in any material respect or confer additional material rights
on any other party thereto or beneficiary thereof, in each case in a manner
adverse to the Parent, the Borrower or any of their respective Subsidiaries or
to the Lenders in any material respect; or (b) make the terms of any WRKS
Document more restrictive in any respect for the Parent or the Borrower or any
of their Subsidiaries (including the WRKS Entities), other than pursuant to such
terms as may be approved by the Required Lenders in writing.”

Q. A new §10.24 of the Credit Agreement is hereby added as follows:

“10.24. Security over WRKS Entities and Assets. At all times following the date
the WRKS Financing has been paid in full, the Capital Stock and assets of the
WRKS Entities shall be subject to the terms of Article 7 without exception. From
the Sixth Amendment Effective Date until the date the WRKS Financing has been
paid in full, the Obligations shall be secured by a perfected first-priority
security interest (subject only to Permitted Liens entitled to priority under
applicable law) in all of the issued and outstanding Capital Stock of the WRKS
Financing Subsidiary, but shall not be required to be secured by a perfected
first priority security interest in any of the assets of each WRKS Entity
(including the Capital Stock of the WRKS License Subsidiary) to the extent such
assets are secured pursuant to the terms of the WRKS Financing Documents.”

R. A new §10.25 of the Credit Agreement is hereby added as follows:

“10.25. No WRKS Financing Recourse to Parent. No document entered into in
connection with the WRKS Asset Sale, WRKS Contribution or WRKS Financing shall
require the Parent or any Subsidiary to provide, and neither the Parent nor any
Subsidiary shall provide, any guarantee, credit support, indemnity or other
direct or indirect support in respect of the obligations of the WRKS entities
thereunder; provided that any obligations under the WRKS Financing Documents may
be supported by a perfected first-priority security interest in the assets of
the WRKS Entities, the Capital Stock of the WRKS License Subsidiary and, for the
avoidance of doubt, the rights of the WRKS Entities under the WRKS Management
Agreement.”

S. §11.4 of the Credit Agreement is hereby amended by removing the number
“$25,000,000” in the last row of the column titled “Amount” set forth opposite
“August 31, 2011 through August 31, 2012” in the last row of the column titled
“Period” in the table set forth therein and replacing it with the number
“$24,000,000”.

 

-8-



--------------------------------------------------------------------------------

T. §14.1 of the Credit Agreement is hereby amended by removing the “or” at the
end of clause (bb) thereof, replacing the period at the end of clause (cc)
thereof with “;” and adding new clauses (dd) and (ee) thereof which shall read
as follows:

“(dd) the Borrower and its Subsidiaries, as applicable, shall fail to perform
any term, covenant or agreement contained in the WRKS Financing Documents giving
rise to a right of termination or an event of default thereunder and such
non-performance shall not have been cured or waived as permitted thereunder
within any applicable cure or waiver period as specified thereunder; or

(ee) the Parent, the Borrower or any Subsidiary shall breach its obligations
under the WRKS Management Agreement or any claim is made against the Parent, the
Borrower or any Subsidiary under the WRKS Management Agreement.”

§2. Conditions to Effectiveness & Conditions Subsequent. This Amendment shall
become effective as of the date set forth above upon the receipt subject to the
satisfaction or waiver by the Administrative Agent on behalf of the Required
Lenders of the following conditions precedent (the “Sixth Amendment Effective
Date”):

A. each of the representations and warranties of the Parent, the Borrower and
the Subsidiaries contained in this Amendment shall be true in all material
respects as of the date as of which they were made and shall also be true in all
material respects at and as of the Sixth Amendment Effective Date, with the same
effect as if made at and as of that time;

B. no Default or Event of Default immediately prior to and immediately after
giving effect to has occurred and is continuing; and no “Default” or “Event of
Default” has occurred and is continuing under the Notes Purchase Agreement;

C. the Administrative Agent shall have received an officer’s certificate duly
executed by a duly authorized officer of the Borrower certifying that the
Borrower would have been in compliance with clauses (A) and (B) above;

D. the Borrower shall afford the Lenders a reasonable opportunity to review any
provisions of any disclosure in connection with the Amendment that describe the
existence or the terms of this Amendment, the Credit Agreement and the Lenders
before any such disclosure is disseminated and the Lenders shall not have
notified the Borrower within two (2) Business Days of being provided the
disclosure that such disclosure is unacceptable to the Lenders in the reasonable
exercise of its discretion;

E. the Second Amendment to the Note Purchase Agreement shall (i) be in form and
substance satisfactory to the Required Lenders, (ii) have been executed and
delivered by the Notes Purchaser and (iii) become effective in accordance with
the terms thereof;

F. the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, the Parent, each
Guarantor and the Required Lenders;

 

-9-



--------------------------------------------------------------------------------

G. the Administrative Agent shall have received a copy of the Governing
Documents for the WRKS Entities in a form reasonably acceptable to the Required
Lenders, including an express election that the limited liability company
interests of any WRKS Entity shall be securities governed by article 8 of the
Uniform Commercial Code;

H. the Administrative Agent shall have received (i) a favorable legal opinion
addressed to the Administrative Agent and the Lenders, dated as of the Sixth
Amendment Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, from Paul, Weiss, Rifkind, Wharton & Garrison LLP, special
New York counsel to the Borrower; with respect to the perfection of the
Administrative Agent’s security interest in the Capital Stock of the WRKS
Financing Subsidiary and (ii) an agreement to receive copies of corporate
opinion letters and reliance on FCC opinion letters to be delivered pursuant to
the WRKS Financing Documents on the WRKS Funding Date; and

I. the Borrower shall have paid to Canyon Capital Advisors LLC and the
Administrative Agent, respectively, all fees and expenses of Canyon and the
Administrative Agent arising in connection with this Amendment (including any
fees and disbursements of legal counsel).

§3. Affirmation of Borrower and Parent. The Borrower and the Parent each hereby
affirms its Obligations under the Credit Agreement (as amended hereby) and under
each of the other Loan Documents to which each is a party and each hereby
affirms its absolute and unconditional promise to pay to the Lenders the Loans
and all other amounts due under the Credit Agreement (as amended hereby) and the
other Loan Documents.

§4. Representations and Warranties. The Parent and the Borrower each hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties. Each of the representations and warranties
contained in §8 of the Credit Agreement were true and correct in all material
respects (except to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties
were true and correct in all respects) when made, and, after giving effect to
this Amendment, are true and correct in all material respects on and as of the
date hereof (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects), except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and to the extent that such
representations and warranties relate specifically to a prior date. To the
extent not otherwise applicable to the Parent, each of the representations and
warranties contained in §8 of the Credit Agreement shall be deemed to be equally
applicable to the Parent for all purposes hereunder, and shall be deemed to be
made by the Parent with respect to itself in connection with this Section 4.

A. Enforceability. The execution and delivery by the Borrower and the Parent of
this Amendment, and the performance by the Borrower and the Parent of this
Amendment and the Credit Agreement, as amended hereby, are within the corporate
authority of each of the Borrower and the Parent and have been duly authorized
by all necessary corporate proceedings. This Amendment and the Credit Agreement,
as amended hereby, constitute valid and legally binding obligations of each of
the Borrower and the Parent, enforceable against it in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights in
general.

 

-10-



--------------------------------------------------------------------------------

B. No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Amendment, no Default or
Event of Default will result from the execution, delivery and performance by the
Parent and the Borrower of this Amendment or from the consummation of the
transactions contemplated herein.

C. Disclosure. None of the information provided to the Administrative Agent and
the Lenders on or prior to the date of this Amendment relating to this Amendment
contained any untrue statement of material fact or omitted to state any material
fact (known to the Parent, the Borrower or any of its Subsidiaries in the case
of any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading. On
the date hereof, neither the Borrower nor the Parent possess any material
information with respect to the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Parent, the
Borrower and their respective Subsidiaries taken as a whole as to which the
Lenders do not have access.

D. Solvency. As of the date on which this representation and warranty is made,
each of the Borrower and the Subsidiaries is Solvent, both before and after
giving effect to the transactions contemplated hereby consummated on such date
and to the incurrence of all Indebtedness and other obligations incurred on such
date in connection herewith and therewith.

§5. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents are hereby
ratified and confirmed and remain in full force and effect. Nothing herein shall
be construed to be an amendment, consent or a waiver of any requirements of the
Parent, the Borrower or of any other Person under the Credit Agreement or any of
the other Loan Documents except as expressly set forth herein. Nothing in this
Amendment shall be construed to imply any willingness on the part of any Lender
to grant any similar or future amendment, consent or waiver of any of the terms
and conditions of the Credit Agreement or the other Loan Documents. For the
avoidance of doubt, this Amendment shall constitute a “Loan Document” under the
Credit Agreement and each other Loan Document.

 

-11-



--------------------------------------------------------------------------------

§6. Release. In order to induce the Lenders to enter into this Amendment, the
Borrower and the Parent each acknowledges and agrees that: (i) the Borrower and
the Parent do not have any claim or cause of action against the Administrative
Agent or any Lender (or any of their respective directors, officers, employees
or agents); (ii) the Borrower and the Parent do not have any offset right,
counterclaim, right of recoupment or any defense of any kind against the
Borrower’s or the Parent’s obligations, indebtedness or liabilities to the
Administrative Agent or any Lender; and (iii) each of the Administrative Agent
and the Lenders has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Borrower and the Parent. The Borrower and
the Parent each wishes to eliminate any possibility that any past conditions,
acts, omissions, events, circumstances or matters would impair or otherwise
adversely affect any of the Administrative Agent’s and the Lenders’ rights,
interests, contracts, collateral security or remedies. Therefore, the Borrower
and the Parent each unconditionally releases, waives and forever discharges
(A) any and all liabilities, obligations, duties, promises or indebtedness of
any kind of the Administrative Agent or any Lender to the Borrower, except the
obligations to be performed by the Administrative Agent or any Lender on or
after the date hereof as expressly stated in this Amendment, the Credit
Agreement and the other Loan Documents, and (B) all claims, offsets, causes of
action, right of recoupment, suits or defenses of any kind whatsoever (if any),
whether arising at law or in equity, whether known or unknown, which the
Borrower or the Parent might otherwise have against the Administrative Agent,
any Lender or any of their respective directors, officers, employees or agents,
in either case (A) or (B), on account of any past or presently existing
condition, act, omission, event, contract, liability, obligation, indebtedness,
claim, cause of action, defense, circumstance or matter of any kind.

§7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

§8. Interpretation. This Amendment has been the result of limited negotiation
involving the Administrative Agent and its counsel. This Amendment, the Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders whether or to the extent of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

§9. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default or Event of Default under the Credit Agreement (as applicable).

§10. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law) (other than Section 5-1401 and
Section 5-1402 of the General Obligations Laws of the State of New York). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 18.2 of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

The Borrower: EMMIS OPERATING COMPANY By:   /s/ J. Scott Enright   Name:   J.
Scott Enright   Title:   Executive Vice President,     General Counsel and
Secretary The Parent: EMMIS COMMUNICATIONS CORPORATION By:   /s/ J. Scott
Enright   Name:   J. Scott Enright   Title:   Executive Vice President,    
General Counsel and Secretary

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

Lenders: CANYON SPECIAL OPPORTUNITIES MASTER FUND (CAYMAN), LTD. By: Canyon
Capital Advisors LLC, its Investment Advisor By:   /s/ Jonathan M. Kaplan  
Name: Jonathan M. Kaplan   Title: Authorized Signatory CANPARTNERS INVESTMENTS
IV, LLC By: Canyon Capital Advisors LLC, its Manager By:   /s/ Jonathan M.
Kaplan   Name: Jonathan M. Kaplan   Title: Authorized Signatory

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

CANYON DISTRESSED OPPORTUNITY MASTER FUND, L.P. By: Canyon Capital Advisors LLC,
its Investment Advisor By:   /s/ Jonathan M. Kaplan   Name: Jonathan M. Kaplan

Title: Authorized Signatory

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

Receipt of the preceding Amendment is hereby acknowledged by the Administrative
Agent in its role as administrative agent but the provisions of this Amendment
are not consented to by the Administrative Agent, or by Bank of America, N.A.,
in its capacity as a Lender.

The Administrative Agent’s acknowledgement of receipt of this Amendment should
not be construed as an agreement by the Administrative Agent or Bank of America,
N.A., or confirmation by the Administrative Agent or Bank of America, N.A., that
such Amendment was completed in accordance with the terms of the Credit
Agreement and the other Loan Documents.

The Administrative Agent and Bank of America, N.A., as Administrative Agent and
Lender, respectively, each reserves all of its rights in connection with the
Amendment.

 

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Edna Aguilar Mitchell
Name:   Edna Aguilar Mitchell Title:   Director

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTORS

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s and the Parent’s execution thereof;
(b) joins the foregoing Amendment for the sole purpose of consenting to and
being bound by the provisions of Sections 3, 5 and 6 thereof; (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

The Guarantors: EMMIS COMMUNICATIONS CORPORATION EMMIS INDIANA BROADCASTING,
L.P., by Emmis Operating Company, its General Partner EMMIS INTERNATIONAL
BROADCASTING CORPORATION EMMIS LICENSE CORPORATION OF NEW YORK EMMIS MEADOWLANDS
CORPORATION EMMIS PUBLISHING CORPORATION EMMIS PUBLISHING, L.P., by Emmis
Operating Company, its General Partner EMMIS RADIO, LLC, by Emmis Operating
Company, its Manager EMMIS RADIO LICENSE CORPORATION OF NEW YORK EMMIS RADIO
LICENSE, LLC, by Emmis Operating Company, its Manager EMMIS TELEVISION LICENSE,
LLC, by Emmis Operating Company, its Manager EMMIS TELEVISION BROADCASTING,
L.P., by Emmis Operating Company, its General Partner LOS ANGELES MAGAZINE
HOLDING COMPANY, INC. MEDIATEX COMMUNICATIONS CORPORATION ORANGE COAST
KOMMUNICATIONS, INC. By:   /s/ J. Scott Enright   Name:   J. Scott Enright  
Title:   Executive Vice President,     General Counsel and Secretary

[Signature Page to Ratification of Guarantors]



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT F